276 S.W.3d 881 (2009)
STATE of Missouri, Respondent,
v.
Marc S. RUBIN, Appellant.
No. ED 90970.
Missouri Court of Appeals, Eastern District, Division One.
February 10, 2009.
Mark W. Hagemeister, Chesterfield, MO, for Appellant.
Chris Koster, Attorney General, John M. Reeves, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Marc S. Rubin appeals the judgment convicting him of stealing. We find that there was sufficient evidence to support Rubin's conviction.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).